Citation Nr: 1122232	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for tinea pedis, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to April 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2008.  A transcript of that hearing has been associated with the claims file.

This case was previously remanded by the Board in January 2009 for further development.  The case is once again before the Board for appellate consideration.


FINDING OF FACT

Since the date of filing of the claim, the record evidence is in relative equipoise as to whether the Veteran's use of a corticosteroid for his tinea pedis, once per day, during a 12-month period, is tantamount to near-constant systemic therapy for this disability during the past 12 months.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 60 percent rating for tinea pedis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Code 7806, 7813 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where, as here, entitlement to service-connection has been established, but a higher disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran is being granted an increased rating back to the date of filing of the claim, a staged rating is not appropriate in this case.

Analysis

Under Diagnostic Code (DC) 7813, dermatophytosis includes tinea pedis and is to be rated as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805) or dermatitis (7806).  38 C.F.R. § 4.118, DC 7813 (2010).  Because the Veteran's service-connected tinea pedis is located on his feet bilaterally and he has no scars, he is currently evaluated at 10 percent disabling under the provisions of DC 7806.

Under DC 7806, a noncompensable rating is assigned when less than five percent of the entire body or less than five percent of exposed areas is affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is assigned when at least five percent but less than 20 percent of the entire body, or of exposed areas is affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 30 percent rating under DC 7806 is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

By an April 1999 rating decision, service connection was established for tinea pedis, evaluated as zero percent, effective June 24, 1999.  The Veteran filed a new claim for increase in June 2003.

Private treatment records from January 2001 to May 2004 reflect that the Veteran was treated for and diagnosed with tinea pedis and dermatitis of the feet.  A May 2004 private medical record noted that the Veteran's feet showed large patches of thickening with scales that covered approximately one-fourth to one-third of the bottom of each foot.  The Veteran was diagnosed with dermatitis and was using medications including Lamasil and Sporanox, to no effect, in addition to Lotrimin.

A September 2003 VA examination of the Veteran's feet revealed that the lateral borders of the soles of his feet were red with cracking noted to be all around the feet.  The Veteran reported trying several medications including Sporanox, Lamisil and oral tablets in order to control the fungus infection.  The Veteran also reported that his flare ups would occur twice per month and would last seven to ten days.  No other deformities were found and the VA examiner noted that the Veteran's tinea pedis came in crops, which means it would come and go infrequently.  The VA examiner also noted that the Veteran had some dyshydrosis that also came and went.

A March 2005 VA examination of the Veteran's feet noted erythmia in the plantar aspect of the feet bilaterally with residual scaly drying vesicular lesions along the lateral aspect of his feet bilaterally and minimal involvement of the toes.  The affected area was noted as being 15 square inches and the VA examiner noted that the total body area affected was less than five percent.

A January 2008 VA examination of the Veteran's feet revealed the skin condition on the Veteran's feet included exfoliation.  There were no findings of ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture or limitations of motion.  The VA examiner noted the skin lesion covered zero percent of the exposed area and the skin lesion coverage relative to the whole body was two to three percent.  The VA examiner concluded the skin lesions were not associated with systemic disease nor did they manifest with a nervous condition.

During the November 2008 Travel Board hearing, the Veteran testified he took over-the-counter medications as well as prescription medications to treat his tinea pedis and was prescribed Sporanox, a medication that is so strong he must take it once every five years.  With his outbreaks, the Veteran reported symptoms of itching, swelling, crusting, pus formation and bleeding, which affect his life such that he must wear foot protection at all times, misses work due to outbreaks, cannot walk at times and has had an onset of depressive symptoms.  The Veteran also submitted during the November 2008 Travel Board hearing a VHS video and DVD, which recorded his outbreaks from April 2005 to November 2008 and showed continuous flare-ups of tinea pedis of both feet involving all of the toes, in between the cracks of the toes, the sole of the foot from the ball to the heel and the top of the toes.  The video was described during the November 2008 Travel Board hearing as depicting sores, blisters, cracking, bleeding and pus formation on the feet.  See Travel Board Hearing Transcript, at 15-17.

In a November 2008 letter, C.B., the Veteran's wife, stated that the Veteran has battled intense itching due to the cracked skin on his feet over the past 12 years.  C.B. also stated that she has always been concerned about her and their son contracting the Veteran's disability and as a result, both of them always wear slippers or socks and she likewise makes sure the Veteran does the same.  C.B. also noted that the other unfortunate consequence of the Veteran's tinea pedis is the loss of sleep that accompanies this disability-when the Veteran wakes up to itch his feet, he in turn wakes up C.B. causing both of them to lose sleep.  C.B. remarked that the Veteran's tinea pedis has not only had a negative impact on the Veteran's quality life, but it has also had a negative impact on her quality of life as well.

VA conducted an examination of the Veteran in April 2009.  The Veteran reported that he has been treated with Clobetasone cream at 0.05 percent strength (which is a corticosteroid), Lamisil cream, Gold Bond cream and Gold Bond powder during the day.  The Veteran also reported that he continues to have cycles of two to three weeks of improvement followed by two to three weeks of severe cracking, itching and worsening of his skin condition on the soles of his feet and between his toes bilaterally.  Based on a review of the Veteran's DVD as well his examination of the Veteran, the VA examiner concluded that the percentage of the Veteran's entire body affected by tinea pedis was approximately seven percent and the percentage of the exposed areas of the Veteran's body affected by the tinea pedis was zero percent.  The VA examiner further opined that Clobetasone, a corticosteroid, has been used by the Veteran during the past 12-month period at a 0.05 percent strength and the frequency of that treatment has been once per day.

After a careful and considered review of the evidence, as described above, the Board observes that the clinical findings, as recorded in the private and VA medical reports from 2003 and 2009, collectively show that the Veteran has chronic tinea pedis affecting at least seven percent of the Veteran's entire body, and that the Veteran uses Clobetasone cream, a corticosteroid, once per day during a 12-month period.  The DVD recording of his outbreaks, from April 2005 to November 2008, show continuous flare-ups of tinea pedis of both feet involving all of the toes, in between the cracks of the toes, the sole of the foot from the ball to the heel and the top of the toes.  A description of these same skin manifestations has been provided by the Veteran.  Thus, the objective physical findings and the Veteran's lay observations of symptoms as noted above, in the aggregate, would tend to justify a favorable comparison with a disability picture that more nearly approximates near-constant systemic therapy for the service-connected tinea pedis during a 12-month period, which contemplates a 60 percent rating under Diagnostic Code 7806.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board determines that a 60 percent rating, and no greater, is warranted for the Veteran's tinea pedis under Diagnostic Code 7806, since the date of filing of the claim.  See Hart v. Mansfield, supra.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected tinea pedis.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria (which explicitly contemplates social and occupational impairment).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

In any case, there is nothing in the record to indicate that this service-connected disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, the elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim for an increased rating for his tinea pedis by letters dated July 2003, July 2004 and January 2008.  The January 2008 letter provided the Veteran with the specific notice required by Dingess, supra.

The Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the diagnostic codes and rating criteria for his tinea pedis in the December 2005 Statement of the Case as well as the July 2008, September 2008 and October 2009 Supplemental Statements of the Case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claim.  Further, the Veteran has had a meaningful opportunity to develop his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the disability, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains service treatment records, VA examination records and VA treatment records.  Private treatment records are also in the claims file.  Statements of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.

The Board is also satisfied that the development requested by its January 2009 remand has now been satisfactorily completed and substantially complied with.  This includes action to provide the Veteran with VCAA notice that is compliant with the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), to provide a VA dermatology examination to the Veteran and to readjudicate the issue currently before the Board.  These efforts are documented in the claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

An increased rating of 60 percent, but no higher, for the service-connected tinea pedis is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


